ON PETITION FOR REHEARING
A petition for rehearing has been filed, supported by an extended brief and argument. All material points raised by the petition were thoroughly considered by the court before the case was decided, and, while we cannot but be impressed by the earnestness of counsel in contending that the decision was wrong, we are sure that a rehearing would be useless.
One point only need be discussed. In the trial court it was stipulated in writing that a printed copy of the constitution and by-laws of the defendant, "containing the *Page 281 
constitution and by-laws of the order in force at the date of the death of Garrett P. Ginther" should be admitted in evidence without objection, and "considered as evidence of the rules and regulations of the order and accepted as such."
At the trial two copies of the constitution were produced and marked "Exhibit 1" and "Exhibit 2." Exhibit 1 is the constitution in effect on and after January 1, 1920, and Exhibit 2 is that in effect on and after January 1, 1923. The insured died in June, 1922. The principal provision on which the defendant relied was not the same in the two exhibits. As it reads in Exhibit 1, it is quoted as Section 10a, in our former opinion. 248 Pac. at page 853. The similar section in Exhibit 2 has the added words, "by the member," so that the last sentence of the section reads: "Said certificate must be forwarded to the General Secretary and Treasurer by the member." If this section, as it appears in the constitution of 1923 were controlling it might be, as argued by counsel, that the case of Arnold v. Newcomb, 104 O. St. 578, 136 N.E. 206, relied on by the majority of the court in our former opinion, would lose much of its force as an authority.
And it is contended that we should have decided the case on the section as it appears in the constitution of 1923, because that is the constitution referred to in the stipulation and the one from which the section was read at the trial of the case in the district court.
This matter was considered before the case was decided, and all the members of the court were quite naturally of opinion that the constitution of 1920, and not that of 1923, was applicable. We are still unanimously of that opinion. The stipulation cannot be construed to authorize the consideration of any regulation not in force at the death of the insured. At the trial, when both Exhibits were before the court, counsel read the pertinent section from the constitution of 1923 after assuring the trial judge that it was the same in the constitution of 1920. This assurance *Page 282 
was an error, and though, no doubt, honestly made, the defendant can gain no advantage by it.
Counsel now say that, if forced to rely on the constitution of 1920, they will contend that the applicable section, as it appears in that constitution, requires that the certificate be sent to the secretary treasurer by the member, and, therefore, in his lifetime, because following the section there is a note reading as follows:
"Interpretation No. 118. Responsibility for change of Beneficiary is entirely with member in making request to General Secretary and Treasurer."
We deem it unnecessary to discuss the meaning or effect of this "Interpretation No. 118." It is new in the case. It is new because defendant throughout has relied on a regulation not in force until after the death of the member. That it was not in the case before is the defendant's fault. We may say, however, that after a consideration of this "Interpretation," and the arguments with reference thereto in the brief accompanying the petition for rehearing, we are of opinion that the right of the member to change the beneficiary depends, as heretofore assumed, upon the language of the benefit certificate and constitution of the order in force at the time of the death of the member, and is neither abridged nor enlarged by the "Interpretation," the meaning of which is not at all clear.
Mr. Chief Justice Blume, who is still of the opinion expressed in his dissent, concurs with the other Justices in denying a rehearing.
Rehearing Denied. *Page 283